          Case 1:19-cv-11457-IT Document 36 Filed 07/02/19 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
                                         )
 ANYWHERECOMMERCE, INC.                  )
                                         )   CIVIL ACTION FILE NO.
 and BBPOS LIMITED                       )
                                         )    1:18-cv-05824-MLB
               Plaintiffs,               )
                                         )
                    vs.                  )
                                         )
 INGENICO, INC., INGENICO                )
 CORP., INGENICO GROUP, SA,              )
                                         )
 and INGENICO VENTURES SAS               )
                                         )
              Defendants.                )
                                         )
                                         )

                               CONSENT ORDER

      Before this Court is the MOTION OF DEFENDANTS INGENICO INC.,

INGENICO CORP., INGENICO VENTURES SAS, AND INGENICO GROUP,

SA TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6) OR TO TRANSFER

VENUE UNDER 28 U.S.C. § 1404 AND FOR A MORE DEFINITE STATEMENT

PURSUANT TO FED. R. CIV. P. 12(e) [Doc. 23] (the “Motion”).

      It being hereby STIPULATED and AGREED by and among all appearing

parties, by and through their respective counsel of record as indicated below, and the

Court concludes, that the Motion should be GRANTED, in part, and DENIED, in

part, as follows:
            Case 1:19-cv-11457-IT Document 36 Filed 07/02/19 Page 2 of 5



      (1)      IT IS ORDERED that Defendants’ Motion to Transfer Venue Under

28 U.S.C. § 1404 is GRANTED, upon the consent of all parties hereto, as follows:

               (a)   This entire action shall be transferred to the United States District

                     Court for the District of Massachusetts, Boston Division;

               (b)   Upon receipt hereof, the Clerk of Court is hereby directed to

                     promptly commence its preparation and certification of the court

                     record and original filings for a timely transmittal thereof to the

                     Clerk of Court for the United States District Court for the District

                     of Massachusetts, Boston Division, in the manner provided by

                     law for transmittal of such records to said transferee court; and

               (c)   This Court shall retain jurisdiction in this matter only through

                     and until such time as the physical transfer of the court record is

                     completed and the matter docketed in the United States District

                     Court for the District of Massachusetts, Boston Division, at

                     which time this Court shall no longer have jurisdiction;

      (2)      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss

pursuant to Fed. R. Civ. P. 12(b)(6) is DENIED as moot, upon the consent of all

parties hereto;

      (3)      IT IS FURTHER ORDERED that Defendants’ pending contested

Motion for a More Definite Statement pursuant to Fed. R. Civ. P. 12(e) is and hereby
          Case 1:19-cv-11457-IT Document 36 Filed 07/02/19 Page 3 of 5



shall be REFERRED to the assigned transferee judge in the United States District

Court for the District of Massachusetts, Boston Division, for adjudication, with all

parties reserving their rights and defenses with respect thereto, until further Order of

Court, upon the consent of all parties hereto.



      SO ORDERED this 2nd day of July, 2019.



                                             (1
                                             1
                                          MICH"K E L L. B R O W N




                                        CONSENTED TO:

                                        KUTAK ROCK LLP


                                        By: /s/ Gregory R. Crochet
                                        Gregory R. Crochet, Esq.
                                        Georgia Bar No. 196650
                                        Greg.crochet@kutakrock.com
                                        303 Peachtree Street, N.E.
                                        Suite 2750
                                        Atlanta, GA 30308
                                        (404) 222-4600 (Telephone)
                                        (404) 222-4654 (Facsimile)

                                        Oliver D. Griffin, Esq.
                                        Admitted Pro Hac Vice
                                        Pennsylvania Bar No. 88026
Case 1:19-cv-11457-IT Document 36 Filed 07/02/19 Page 4 of 5



                           Oliver.griffin@kutakrock.com
                           Peter N. Kessler, Esq.
                           Admitted Pro Hac Vice
                           Pennsylvania Bar No. 209033
                           Peter.kessler@kutakrock.com
                           Melisa A. Bozeman, Esq.
                           Admitted Pro Hac Vice
                           Pennsylvania Bar No. 201116
                           Melissa.bozeman@kutakrock.com
                           1760 Market Street, Suite 1100
                           Philadelphia, PA 19103-4104
                           (215) 299-4384 (Telephone)
                           (215) 981-0719 (Facsimile)

                           Attorneys for Plaintiffs


                                 and


                           MORRIS, MANNING & MARTIN, LLP


                           By: /s/ Lawrence H. Kunin
                           Lawrence H. Kunin, Esq.
                           Georgia Bar No. 430333
                           1600 Atlanta Financial Center
                           3343 Peachtree Road, NE
                           Atlanta, GA 30326
                           Tel: 912-651-8950
                           Fax: 912-232-7184
                           lkunin@mmmlaw.com

                           JOHN A. TARANTINO (Admitted PHV)
                           PATRICIA K. ROCHA (Admitted PHV)
                           WILLIAM K. WRAY, JR. (Admitted PHV)
                           Adler Pollock & Sheehan P.C.
                           One Citizens Plaza, 8th Floor
                           Providence, RI 02903
                           Tel: (401) 274-7200
            Case 1:19-cv-11457-IT Document 36 Filed 07/02/19 Page 5 of 5



                                       Fax: (401) 351-4607
                                       wwray@apslaw.com
                                       jtarantino@apslaw.com
                                       procha@apslaw.com

                                       Attorneys for Defendants




960625.v1
